Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 05/10/21 has been received and entered. Application No. 15/964,556 of which claims 1-21 are pending in the application, all of which are ready for examination by the examiner.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered. 

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.

Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-21 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Grabarnik et al. (U.S. PGPub 2009/0313202; hereinafter “Grabarnik”) in view of Dean (U.S. PGPub 2003/0233401).

As per claims 1, 11 and 21, Grabarnik discloses a method comprising: for a respective domain-specific model of one or more domain-specific models, reasoning a plurality of relationships within the respective domain-specific model, each of the plurality of relationships being between a keyword term of a search query inputted by a user and a field of the domain-specific model, wherein reasoning the plurality of relationships is performed by traversing the domain-specific model according to domain-specific rules selected by the inputted keyword terms; (See Fig. 1, paras. 18, 20-23, wherein search-based problem determination and resolution system and functions of query processor module, a domain knowledge manager module, a domain model processing engine in which “the database (132) stores domain specific knowledge regarding one or more complex computing systems according to an ontological model that defines a collection of domain-specific concepts and describes relationships that exist for and between the concept [0021]… user-formulated search query and each additional search query are applied to the search engine module (123) which searches the indexed content (113) or remote content sources (160) to find documents and information based on the applied search queries [0023]” are disclosed, also See Fig. 3, paras. 35-37, wherein method of traversing to determine a set of paths between terms is disclosed; as taught by Grabarnik.)
and executing the search query based on the mapping, the executing generating one or more search results presented to the user. (See Fig. 2, paras. 25-31, wherein method of outputting search results is disclosed; as taught by Grabarnik.)
However, Grabarnik fails to disclose mapping a first field of a first reasoned relationship between a first keyword term of the search query and the first field to a second field of a second reasoned relationship between a second keyword term of the search query and the second field, wherein the first field is in a first domain-specific model of a first domain and the second field is in a second domain-specific model of a second domain.
On the other hand, Dean teaches mapping a first field of a first reasoned relationship between a first keyword term of the search query and the first field to a second field of a second reasoned relationship between a second keyword term of the  (See Fig. 3, paras. 21, 25-28 and 36, wherein method of mapping and integration agents performing value mappings on data are disclosed, also See claims 5 and 8, wherein mapping data formats based on domain model is disclosed; as taught by Dean.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Dean teachings in the Grabarnik system. Skilled artisan would have been motivated to incorporate method for retrieving information from disparate information sources and integrating the information in accordance with a domain model taught by Dean in the Grabarnik system in search-based problem determination and resolution systems in a domain-specific data model for a class of complex systems.  In addition, both of the references (Grabarnik and Dean) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as query operations.  This close relation between both of the references highly suggests an expectation of success. 

As per claims 2 and 12, the combination of Grabarnik and Dean further discloses finding one or more facts associated with the inputted keyword terms based on the mapping. (See para. 23, wherein method of applying user-formulated search query to find documents and information based on applied search queries is disclosed, also See para. 31, wherein method of determining ranked list of links and distance metric with respect to search terms for associated paths is disclosed; as taught by Grabarnik.)

As per claims 3 and 13, the combination of Grabarnik and Dean further discloses identifying documents in a data repository associated with the inputted keyword terms along at least one path of the one or more domain-specific models based on the mapping. (See Fig. 1, paras. 18, 20-22, wherein search-based problem determination and resolution system and functions of query processor module, a domain knowledge manager module, a domain model processing engine in which “the database (132) stores domain specific knowledge regarding one or more complex computing systems according to an ontological model that defines a collection of domain-specific concepts and describes relationships that exist for and between the concept [0021]… ” are disclosed, also See paras. 23 and 29, wherein method of applying user-formulated search query to find documents and information based on applied search queries is disclosed, also See para. 31, wherein method of determining ranked list of links and distance metric with respect to search terms for associated paths is disclosed; as taught by Grabarnik.) 

As per claims 4 and 14, the combination of Grabarnik and Dean further discloses identifying one or more convergent paths within the one or more domain-specific models associated with the inputted keyword terms. (See paras. 23 and 29, wherein method of applying user-formulated search query to find documents and information based on applied search queries is disclosed, also See paras. 31-33, wherein method of determining ranked list of links and distance metric with respect to search terms for associated paths is disclosed; as taught by Grabarnik.) 

As per claims 5 and 15, the combination of Grabarnik and Dean further discloses identifying one or more exploration paths within the one or more domain-specific models associated with the inputted keyword terms. (See Fig. 3, paras. 37-42, wherein identifying paths with respect to terms is disclosed; as taught by Grabarnik.)

As per claims 6 and 16, the combination of Grabarnik and Dean further discloses identifying one or more comparative evaluations of findings along paths within the one or more domain-specific models associated with the inputted keyword terms. (See Figs. 3A-3B, paras. 25-26, wherein a general ontological data model of hierarchy of related concepts is disclosed; as taught by Grabarnik.) 

As per claims 7 and 17, the combination of Grabarnik and Dean further discloses postulating an analysis mode defining a domain-specific problem associated with the inputted keyword terms; (See Fig. 1, paras. 18, 20-23, wherein search-based problem determination and resolution system and functions of query processor module, a domain knowledge manager module, a domain model processing engine in which “the database (132) stores domain specific knowledge regarding one or more complex computing systems according to an ontological model that defines a collection of domain-specific concepts and describes relationships that exist for and between the concept [0021]… user-formulated search query and each additional search query are applied to the search engine module (123) which searches the indexed content (113) or remote content sources (160) to find documents and information based on the applied search queries [0023]” are disclosed; as taught by Grabarnik.)
assigning one or more values to the postulated analysis mode; (See paras. 31-33, wherein a weighted rank metric and assigning ranks to links in a specific path is disclosed; as taught by Grabarnik.)
and comparing one or more values associated with the postulated analysis mode.(See paras. 31-32, 36, wherein re-ranking link ranks is disclosed; as taught by Grabarnik.)

As per claims 8 and 18, the combination of Grabarnik and Dean further discloses wherein at least one of: the plurality of relationships includes two or more homogeneous relationships; (See para. 31, wherein method of resolving rating collisions between links having same weighted rank is disclosed; as taught by Grabarnik.)
and the first reasoned relationship and the second reasoned relationship are heterogeneous relationships. (See Fig. 3A, para. 25, wherein different granularity levels in semantic categories in which “coarse semantic categories in which entities can be classified based on similarities and differences in structural and configuration features and characteristics at different granularity levels…” is disclosed; as taught by Grabarnik.)

As per claims 9 and 19, the combination of Grabarnik and Dean further discloses wherein the reasoning includes traversing one domain-specific model of the one or more domain-specific models. (See Fig. 3, paras. 35-37, claims 3 and 12, wherein method of traversing to determine a set of paths between terms is disclosed; as taught by Grabarnik.)

As per claims 10 and 20, the combination of Grabarnik and Dean further discloses wherein the reasoning includes traversing across two or more models of the domain-specific models. (See Fig. 3, paras. 35-37, claims 3 and 12, wherein method of traversing to determine a set of paths between terms is disclosed; as taught by Grabarnik.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Bader et al. (U.S. PGPub 2011/0307263) discloses managing consistent interfaces for property library, property list template, quantity conversion virtual object, and supplier property specification business objects across heterogeneous systems.
2) Van Dusen et al. (U.S. PGPub 2017/0235848) discloses system and method for fuzzy concept mapping, voting ontology crowd sourcing, and technology prediction.
	The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
2.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

POINT OF CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153